 



Exhibit 10.55
AMERICAN ECOLOGY CORPORATION
2008 Executive Management Incentive Bonus Plan

1.   Purpose of the Plan       The purpose of the American Ecology Corporation
2008 Executive Management Bonus Plan is to provide certain of its key senior
management employees, for the 2008 fiscal year, with incentive compensation
consistent with the interests of Company’s stockholders.   2.   Eligibility    
  Eligibility in the Plan is limited to Board approved and designated senior
management employees of American Ecology and its subsidiaries (the “Company”).
For purposes of the Plan, the Compensation Committee of the Company’s Board of
Directors is the Plan Administrator.       A listing of employees approved by
the Board of Directors (“Participants”) with their respective Initial Base
Percentage (“IBP”) and Excess Percentage (“EP”) shall be maintained and
administered by the Chief Financial Officer (“CFO”) under the direction of the
Plan Administrator and is attached as Exhibit A. Participation in the Plan
supersedes any prior agreements relating to the subject matter hereof, either
written or verbal.       To be eligible for the incentive award (a “Bonus
Award”) under the Plan, a Participant must have been employed on a full-time
basis by the Company for the entire 12 months of 2008 (the “Performance Period”)
and must be employed on the last day of the Performance Period and at the date
of any such payment. Plan Participants whose employment with the Company has
been terminated, for any reason whatsoever, prior to the payment of any Bonus
Award, shall not be eligible to receive any payment hereunder.   3.  
Participant Groups       The Plan provides for four Participant categories in
2008.

  a.   President and Chief Executive Officer - Fifty percent (50%) of the bonus
shall be based on the Company achieving operating income objectives, taking into
account the cost of such bonuses. Up to an additional fifty percent (50%) shall
be awarded, with the approval of the Board of Directors, for achieving annual
priorities, updating and implementing Company initiatives and out year strategic
plans, and implementing processes to ensure tracking and achievement of
Board-adopted objectives.     b.   Corporate Officers - This category includes
four Corporate Vice Presidents and their bonuses shall be based on the following
criteria:

  i.   Vice President and Chief Financial Officer. Fifty percent (50%) of the
bonus shall be based on the Company achieving operating income objectives,
taking into account the cost of such bonuses. Up to an additional fifty percent
(50%) shall be awarded, at the discretion of the CEO, for compliance with
federal securities regulations including financial reporting requirements and
compliance and internal control requirements, investor relations, business
development and financing initiatives, development of out year capital structure
and finance plans, team work, and other evaluative factors.     ii.   Vice
President of Operations. Fifty percent (50%) of the bonus shall be based on the
Company achieving operating income objectives, taking into account the cost of
such bonuses. Up to an additional fifty percent (50%) shall be awarded at the
discretion of the CEO for management of site efforts to achieve annual
priorities, management of Company resources and completion of approved capital
projects within budget and on schedule, effective management of health and
safety programs, transportations arrangements, teamwork, and development of out
year plans for operating facility permit expansions and investments in operating
facility plant and equipment.

1



--------------------------------------------------------------------------------



 



  iii.   Vice President & Chief Information Officer. Fifty percent (50%) of the
bonus shall be based on the Company achieving operating income objectives,
taking into account the cost of such bonuses. Up to an additional fifty percent
(50%) shall be awarded, at the discretion of the CEO, for achieving priorities
for support on potential acquisitions, new information systems development and
implementation, servicing ongoing Information Technology needs, developing out
year information system and technology plans to support strategic plans,
teamwork, support for the Company’s operating facilities and other evaluative
factors.     iv.   Vice President and Controller. Fifty percent (50%) of the
bonus shall be based on the Company achieving operating income objectives,
taking into account the cost of such bonuses. Up to an additional fifty percent
(50%) shall be awarded, at the discretion of the CFO, for compliance with
federal securities regulations including financial reporting requirements and
compliance, internal control requirements, financing initiatives, acquisition
integration, team work, and other evaluative factors.

  c.   Corporate Officer — Vice President of Sales and Marketing — Fifty percent
(50%) of the bonus shall be based on the Company achieving operating income
objectives, taking into account the cost of such bonuses. Up to an additional
fifty percent (50%) shall be awarded, at the discretion of the CEO, for driving
the overall sales and marketing effort to meet established territory targets,
protecting existing business, team work, market development planning for out
year growth, and other evaluative factors.     d.   Operating Facility
Management - This category includes three operating facility General Managers.
Twenty-five percent (25%) of the bonus shall be based upon achievement of
Company operating income objectives, taking into account the cost of such
bonuses and twenty-five percent (25%) shall be based on Site operating income.
Up to an additional fifty percent (50%) shall be awarded, at the discretion of
the CEO, with input from the Vice President of Operations, based on achieving
established annual priorities, regulatory compliance, health and safety program
effectiveness, effective use of Company resources, completion of approved
capital projects within budget and on schedule, development of recommendations
for out year permit expansions and investments in operating facility plant and
equipment, team work, and other evaluative factors.

4.   Bonus Awards

  A)   Cash award at target performance

  i.   President and Chief Executive Officer: Seventy-five percent (75%) of
Participant’s base salary     ii.   Corporate Officers: Thirty-five percent
(35%) of Participants’ base salary for the Vice President and Chief Financial
Officer, Vice President of Operations, Vice President and Chief Information
Office, and Vice President and Controller.     iii.   Corporate Officer — Vice
President of Sales and Marketing: Twenty-five percent (25%) of Participant’s
base salary.     iv.   Operating Facility Management: Thirty-five percent (35%)
of Participants’ base salary.

Ten percent (10%) growth in operating income over actual 2007 results will serve
as the target performance goal.

  B)   Additional cash award:

2



--------------------------------------------------------------------------------



 



  i.   In the event the Company exceeds the target performance goal, the
President and Chief Executive Officer will be eligible for an additional bonus
payment calculated by multiplying his base salary by 2.5% for every 1% increase
over the target performance goal.     ii.   In the event the Company exceeds the
target performance goal, the Vice President and Chief Financial Officer, Vice
President of Operations, Vice President and Chief Information Office, Vice
President and Controller, Vice President of Sales and Marketing and the three
Operating Facility General Managers will be eligible for an additional bonus
payment calculated by multiplying their respective salaries by 1% for every 1%
increase over the target performance goal.

Any and all Bonus Awards shall be based on the availability of the Company’s
final audited financial statements for the Performance Period, prepared in
accordance with generally accepted accounting principles. For purposes of the
Plan, “Operating Income” is defined as Gross Profit less Selling, General and
Administrative Expenses after any accrual for Bonus Awards.
The Company shall pay Bonus Awards, if any, to Plan Participants upon
certification by the Company’s Chief Executive Officer and/or Chief Financial
Officer that such payments are authorized by the Plan Administrator and all
applicable criteria contained herein have been met. All Bonus Award payments
shall be made within a reasonable time after approval and availability of the
Company’s final audited financial statements for the Performance period.

5.   Procedure       The Plan Administrator shall have full power, discretion
and authority to administer and interpret the Plan, including the calculation
and verification of all Bonus Awards, and to establish rules and procedures for
its administration, as the Plan Administrator deems necessary and appropriate.
Any interpretation of the plan or other act of the Plan Administrator in
administering the Plan shall be final and binding on all Plan Participants. No
member of the Plan Administrator or the Board of Directors shall be liable for
any action, interpretation, or construction made in good faith with respect to
the Plan. No member of the Plan Administrator shall participate in the Plan. The
Company shall indemnify, to the fullest extent permitted by law, each member of
the Board who becomes liable in any civil action or proceeding with respect to
decisions made relating to the Plan. The President and Chief Executive Officer
shall provide the Plan Administrator with a year-end report of Participants in
the Plan and their respective annual salaries and recommendations for evaluative
factor Bonus Awards for all participants other than himself, along with any
other information that the Plan Administrator may request. The Plan
Administrator shall determine any evaluative factor Bonus Award for the
President and Chief Executive Officer.       A Plan Participant may be removed
from the Plan, with no right to any Bonus Award under the Plan, if it is
determined in the discretion of the Plan Administrator that any of the following
have occurred:

  i.   Insubordination, misconduct, malfeasance, or any formal disciplinary
action taken by the Company during the performance year or prior to payment.    
ii.   Disability. Should a Participant not be actively at work for an extended
period of time due to an illness or injury, in such a way as to qualify for
long-term disability benefits, he/she may not receive a bonus.     iii.  
Demotion. If a Plan Participant is removed from the Participant group that made
him or her eligible to Participant under the Plan at any time during the
Performance Period, then such employee shall be deemed to be ineligible for
participation in the Plan and shall not receive any Bonus Award under the Plan.

6.   Miscellaneous Provisions.   a)   Employment Rights. The Plan does not
constitute a contract of employment and participation in the Plan will not give
a Participant the right to continue in the employ of the Company on a full-time,
part-time or other basis or alter their at-will employment status. Participation
in the Plan will not give any Participant any right or claim to any benefit
under the Plan, unless such right or claim has specifically been granted by the
Plan Administrator under the terms of the Plan.

3



--------------------------------------------------------------------------------



 



b)   Plan Administrator’s Final Decision. Any interpretation of the Plan and any
decision on any matter pertaining to the Plan that is made by the Plan
Administrator in its discretion in good faith shall be binding on all persons.  
c)   Governing Law. Except to the extent superseded by the laws of the United
States, the laws of the State of Idaho, without regard to its conflicts of laws
principles, shall govern in all matters relating to the Plan.   d)   Interests
Not Transferable. Any interest of Participants under the Plan may not be
voluntarily sold, transferred, alienated, assigned or encumbered, other than by
will or pursuant to the laws of descent and distribution. Notwithstanding the
foregoing, if a Plan Participant dies during the Performance Period, or prior to
payment of the Bonus Award, then a pro rata portion of the Bonus Award earned by
such deceased Participant shall be paid to the deceased Participant’s
beneficiary, as designated in writing by such Participant; provided however,
that if the deceased Participant has not designated a beneficiary then such
amount shall be payable to the deceased Participant’s estate.   e)  
Severability. In the event any provision of the Plan shall be held to be illegal
or invalid for any reason, such illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
such illegal or invalid provisions had never been contained in the Plan.   f)  
Withholding. The Company will withhold from any amounts payable under the Plan
applicable withholding including federal, state, city and local taxes, FICA and
Medicare as shall be legally required. Additionally, the Company will withhold
from any amounts payable under the Plan, the applicable contribution for the
Participant’s 401(k) Savings and Retirement Plan as defined in the 401(K) Plan
description protected under ERISA.   g)   Effect on Other Plans or Agreements.
Payments or benefits provided to a Plan Participant under any stock, deferred
compensation, savings, retirements or other employee benefit plan are governed
solely by the terms of each of such plans.

Effective Date
This Plan is effective as of January 1, 2008.

4



--------------------------------------------------------------------------------



 



AMERICAN ECOLOGY CORPORATION
2008 Executive Management Incentive Bonus Plan
ELIGIBLE PARTICIPANTS
President and Chief Executive Officer:
     Stephen A. Romano — IBP — 75%, EP — 2.5%
Corporate Officers:
Jeffrey R. Feeler — Vice President and CFO — IBP — 35%, EP — 1%
Simon G. Bell — Vice President, Hazardous Waste Operations — IBP — 35%, EP — 1%
John M. Cooper — Vice President and Chief Information Officer — IBP — 35%, EP —
1%
Eric L. Gerratt — Vice President and Controller — IBP 35%, EP 1%
Corporate Officer — Vice President of Sales and Marketing:
     Steve D. Welling — Vice President, Sales and Marketing — IBP — 25%, EP — 1%

5